In April, 1927, defendant leased two oil and gasoline filling stations to plaintiffs Beck, then copartners, a condition of the lease being the exclusive sale of defendant's products at the stations. In July, 1927, with defendant's written consent, *Page 211 
plaintiffs orally sublet the stations at monthly rentals.
About October, 1928, plaintiffs discontinued the use of defendant's products in their various stations and required the sublessees in the premises leased from defendant to use the products of others. For this breach of the leases, defendant demanded possession of the stations, and the sublessees peaceably surrendered it, although plaintiffs had told them not to do so. After defendant had taken peaceable possession of the stations, plaintiffs tried to regain it by force, and were repelled by force.
The action is for damages for forcible entry. Defendant had directed verdict and judgment.
Defendant was entitled to possession because of plaintiffs' breach of the leases. As between plaintiffs and the sublessees, the latter had both possession and right of possession. Their voluntary delivery of possession to defendant made defendant's entry peaceable and left no right of action for forcible entry in plaintiffs. Vincent v. Brant, 101 Mich. 60. The subsequent retention of possession by force did not relate back and make defendant guilty of forcible entry. Richter v. Cordes,100 Mich. 278.
Judgment affirmed, with costs.
CLARK, C.J., and McDONALD, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred. *Page 212